                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:19-cv-00710-FDW-DSC


 JEFFREDIA MITCHELL, individually and )
 on behalf of all others similarly situated, )
                                             )
        Plaintiff,                           )
                                             )
 vs.                                         )               NOTICE OF HEARING
                                             )
 ACCELERATED CLAIMS, INC.,                   )
                                             )
        Defendant.                           )
                                             )


       TAKE NOTICE that a pretrial conference will take place immediately following docket

call on Monday, January 4, 2021, at 9:30 a.m. in Courtroom #2-1 of the Charles R. Jonas Federal

Building, 401 W. Trade Street, Charlotte, North Carolina, 28202. The deadline for dispositive

motions has passed and the parties’ joint pretrial submissions required by the Case Management

Order in this case (Doc. No. 13) shall be due Friday, December 11, 2020.

       IT IS SO ORDERED.


                                 Signed: November 17, 2020




      Case 3:19-cv-00710-FDW-DSC Document 16 Filed 11/17/20 Page 1 of 1
